Citation Nr: 1428364	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-42-549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the Veteran's claim of entitlement to service connection for a heart condition.  

In a January 2013 decision, the Board reopened the Veteran's claim for service connection for a heart disability and remanded the claim for further development, including for the purpose of affording the Veteran a VA examination.  The Board again remanded the Veteran's claim for further evidentiary development in April 2013 and July 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Following the Board's July 2013 remand of this claim, the AOJ made efforts to obtain VA treatment records dated since the time of his separation from service, in October 1945, through August 2004 from the Jesse Brown VAMC (previously known as the West VAMC) in Chicago, Illinois.  While multiple treatment records dated since January 1980 were obtained, earlier records were not.  Responses from the VAMC indicated that non electronic records were mailed.  Later correspondence noted that these requested records were attached; however, this was later noted to be in error.  

In short, requested VA treatment records were not associated with the claims file and it remains unclear whether such records are available.  Remand is required to obtain these outstanding treatment records, or to verify their unavailability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) and (e) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

If additional records are obtained, an addendum should be obtained from the VA examiner that provided the March 2013 and September 2013 examination reports.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a complete copy of the Veteran's VA treatment records from the Jesse Brown VAMC (previously known as the West VAMC) in Chicago, Illinois, dated since the Veteran's separation from service, in October 1945, through January 1980, to specifically include records of any treatment rendered in 1975.  

If any records cannot be obtained after reasonable efforts have been made, a negative reply is required.  In such case, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Only if additional, relevant VA treatment records are obtained, again return the claims file to the VA examiner that conducted the Veteran's March 2013 examination and provided the September 2013 addendum to determine if his prior opinion regarding the etiology of the Veteran's current heart disability has changed based on review of this evidence.  

The examiner should provide reasons for the current medical opinion, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



